Citation Nr: 9934328	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  95-01 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a left femur fracture, including chronic 
osteomyelitis and a left knee disability, currently evaluated 
as 40 percent disabling, combined.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from April 1981 to October 
1981 and from December 1981 to December 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO), which denied a claim for a disability 
evaluation exceeding 30 percent for the service-connected 
chronic osteomyelitis, status post fracture of the left 
femur.  By rating decision of May 1994, the RO granted 
service connection for a left knee disability, secondary to 
the left femur fracture, and the disorder was separately 
rated as 10 percent disabling.  A 40 percent combined rating 
has been in effect ever since.

In March 1997, the Board remanded the case for additional 
development and re-characterized the issue as entitlement to 
an increased rating for the residuals of a left femur 
fracture, including chronic osteomyelitis and a left knee 
disability, based on the fact that the common etiology of 
both service-connected disabilities makes their ratings 
inextricably intertwined.  The case is now back at the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The service-connected residuals of a left femur fracture 
currently are manifested by chronic osteomyelitis, with 
definite evidence of sequestrum but no frequent episodes and 
no constitutional symptoms; scarring and trochanteric 
bursitis of the left hip/thigh with severe limitation of 
abduction of the thigh, including due to pain; and 
degenerative arthritis of the left knee, shown by x-ray, with 
less than compensable limitation of knee motion.  

CONCLUSION OF LAW

The service-connected residuals of a left femur fracture 
warrant a combined schedular rating of 50 percent based on a 
30 percent rating for chronic osteomyelitis, a 20 percent 
rating for trochanteric bursitis with left hip/thigh 
impairment, and a 10 percent rating for arthritis of the 
knee.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.43, 4.44, 4.45, 
4.59, 4.71a, 4.118, Part 4, Diagnostic Codes 5000, 5003, 
5019, 5253 (1999).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSION

The pertinent VA laws and regulations:

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1999); see, also, DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

Chronic, or recurring, suppurative osteomyelitis, once 
clinically identified, including chronic inflammation of bone 
marrow, cortex, or periosteum, should be considered as a 
continuously disabling process, whether or not an actively 
discharging sinus or other obvious evidence of infection is 
manifest from time to time, and unless the focus is entirely 
removed by amputation will entitle to a permanent rating, to 
be combined with other ratings for residual conditions, 
however, not exceeding amputation ratings at the site of 
election.  38 C.F.R. § 4.43 (1999). 

The osseous abnormalities incident to trauma or disease, such 
as malunion with deformity throwing abnormal stress upon, and 
causing malalignment of joint surfaces, should be depicted 
from study and observation of all available data, beginning 
with inception of injury or disease, its nature, degree of 
prostration, treatment and duration of convalescence, and 
progress of recovery with development of permanent residuals.  
38 C.F.R. § 4.44 (1999).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis, 
contracted scars, flail joints, etc.), weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, as well as 
instability of station, disturbance of locomotion and 
interference with sitting, standing and weight-bearing.  
38 C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability.  The facial expression, wincing, etc., 
on pressure or manipulation should be carefully noted and 
definitely related to affected joints, as the intent of the 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and 
actually painful, unstable or malaligned joints due to healed 
injury as entitled to at least the minimum compensable rating 
for that joint.  See, 38 C.F.R. § 4.59 (1999).

The Schedule addresses the rating of acute, subacute or 
chronic osteomyelitis in Diagnostic Code 5000, which provides 
for the currently-assigned rating of 30 percent when there is 
evidence of osteomyelitis with definite involucrum or 
sequestrum, with or without discharging sinus.  It also 
provides for the next higher rating of 60 percent when there 
is evidence of frequent episodes of osteomyelitis, with 
constitutional symptoms, and for a total (100 percent) rating 
when there is osteomyelitis of the pelvis, vertebrae, or 
extending into major joints, or with multiple localization or 
with long history of intractability and debility, anemia, 
amyloid liver changes or other continuous constitutional 
symptoms.  See, 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 
5000 (1999). 

Diagnostic Code 5000's "Note 1" also provides for the 
assignment of a 10 percent rating, as an exception to the 
amputation rule, in any case of active osteomyelitis where 
the amputation rating for the affected part is "no 
percent."  The same note also mandates that this 10 percent 
rating and the other partial ratings of 30 percent or less 
are to be combined with ratings for ankylosis, limited 
motion, nonunion or malunion, shortening, etc., subject, of 
course, to the amputation rule.  It further indicates that 
the 60 percent rating, as it is based on constitutional 
symptoms, is not subject to the amputation rule and that a 
rating for osteomyelitis will not be applied following cure 
by removal or radical resection of the affected bone.  See, 
38 C.F.R. § 4.71a, Part 4, Note 1 to Diagnostic Code 5000 
(1999).

The Schedule also provides specific criteria to assign a 
single, maximum rating of 10 percent for service-connected 
scars.  Specifically, Diagnostic Codes 7803 and 7804 provide 
for such a rating whenever there is evidence of superficial 
scars that are poorly nourished, with repeated ulceration, or 
superficial scars that are tender and painful on objective 
demonstration, respectively.  See, in this regard, 38 C.F.R. 
§ 4.118, Part 4, Diagnostic Codes 7803 and 7804 (1999).  The 
Schedule also mandates that, for scars productive of 
"other" type of impairment, the rating is to be 
accomplished based on the limitation of the function of the 
affected part.  See, 38 C.F.R. § 4.118, Part 4, Diagnostic 
Code 7805 (1999).

The Schedule further provides, in Diagnostic Codes 5251 
through 5255, specific criteria to rate limitation of the 
function of the hip and thigh.  A minimum rating of 10 
percent is warranted when there is limitation of the 
extension of the leg to five degrees (Diagnostic Code 5251); 
limitation of the flexion of the leg to 45 degrees 
(Diagnostic Code 5252); limitation of the adduction 
manifested by the impossibility to cross the legs, or 
limitation of the rotation manifested by the impossibility to 
toe-out the affected leg more than 15 degrees (Diagnostic 
Code 5253); and malunion of the femur manifested by slight 
knee or hip disability (Diagnostic Code 5255).  See, 
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5251, 5252, 5253 
and 5255 (1999).

A 20 percent rating is warranted when the flexion of the 
thigh is limited to 30 degrees (Diagnostic Code 5252); when 
there is impairment of the thigh manifested by limitation of 
the abduction, with motion lost beyond 10 degrees (Diagnostic 
Code 5253); and when there is impairment of the femur 
manifested by moderate knee or hip disability (Diagnostic 
Code 5255).  See, 38 C.F.R. § 4.71a.

A 30 percent rating is warranted when the flexion of the 
thigh is limited to 20 degrees (Diagnostic Code 5252); and 
when there is impairment of the femur manifested by malunion, 
with marked knee or hip disability (Diagnostic Code 5255). 
38 C.F.R. § 4.71a.

Arthritis substantiated by X-Ray will be rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however, 
the limitation of motion is noncompensable under the 
appropriate diagnostic code, a 10 percent rating is to be 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, but not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See, 
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5003 and 5010 
(1999).  In the absence of evidence of limitation of motion, 
a 10 percent rating will be assigned if there exists X-Ray 
evidence of the involvement of two or more major joints, or 
two or more minor joint groups, to be increased to 20 percent 
if there are also occasional, incapacitating exacerbations.  
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5003 (1999).

Diagnostic Code 5019 of the Schedule mandates that bursitis 
is to be rated based on limitation of the function of the 
affected part, as with degenerative arthritis.  See, 
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5019 (1999).

The Schedule provides for a rating of 10 percent when there 
is impairment of the knee manifested by slight recurrent 
subluxation or lateral instability (Diagnostic Code 5257); 
limitation of the flexion of the leg to 45 degrees 
(Diagnostic Code 5260); or limitation of the extension of the 
leg to 10 degrees (Diagnostic Code 5261).  38 C.F.R. § 4.71a.

A 20 percent rating is warranted for impairment of the knee 
manifested by limitation of flexion to 30 degrees (Diagnostic 
Code 5260) or limitation of extension to 15 degrees 
(Diagnostic Code 5261).  38 C.F.R. § 4.71a

The Schedule also provides for ratings based on shortening of 
a lower extremity. 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 
5275 (1999).  

VA regulation specifically prohibits pyramiding, that is, the 
evaluation of the same disability under various diagnoses.  
See, 38 C.F.R. § 4.14 (1999).  In Esteban v. Brown, 6 Vet. 
App. 259 (1994), however, the Court clarified that separate 
ratings can be granted when the symptomatology is both 
distinct and separate, the critical element being that none 
of the symptomatology for any one of the conditions be 
duplicative of or overlapping with the symptomatology of the 
other conditions.  See, Esteban, at 262.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
consideration of all the evidence of record, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter or a reasonable doubt arises 
regarding service origin, the degree of disability or any 
other point, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
the positive and the negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility.  
See, 38 U.S.C.A. § 5107(b) (West 1991); and 38 C.F.R. 
§§ 3.102 and 4.3 (1999).

Factual background:

The veteran suffered a fracture of the left femur during 
service in December 1983.  Treatment included implacement of 
an intermedullary nail, or rod.  The veteran thereafter 
developed osteomyelitis.  The residuals have been rated 40 
percent disabling, combined, based on a formulation of 30 
percent for osteomyelitis and 10 percent for knee arthritis.

In support of his claim for an increased rating, the veteran 
offered testimony at an RO hearing in September 1994, at 
which time he essentially described the history of the 
service-connected disability and stated that he believes that 
the disability has worsened in severity and, as such, should 
be rated higher than 40 percent.  The transcript of this 
hearing is of record and has been carefully reviewed.

The Board's remand of March 1997 was essentially prompted by 
the Board's recognition that VA's duty to assist every 
claimant in the development of his/her claim for VA benefits 
required additional development of the evidentiary record. 
The RO was to secure copies of any medical records that were 
not yet in the file and schedule the veteran for another 
medical examination of his left lower extremity.  Such 
development has been accomplished.

On September 1997 VA orthopedic examination, the veteran said 
that he suffered a fracture of his left femur during service, 
that this was treated by a medullary rod fixation, that he 
then went on to develop a staphylococcus chronic 
osteomyelitis approximately one year after the injury, that 
the rod was removed approximately three months after the 
injury, and that he has had a chronic draining sinus ever 
since then.  He also said that the left thigh would swell 
periodically and cause pain, that he had left hip pain and 
limitation of motion, and that he was on no medications and 
had not been followed by a physician recently.  He reported 
that he had a sedentary job doing computer work at the United 
States Attorney's Office and complained of stiffness of his 
knee and hip.

On examination, the veteran was in no acute distress, but 
walked with a slight left antalgic, but fairly well-balanced, 
gait.  On the left, there were a 16-mm proximal oblique 
healed surgical scar on the buttock, a 36-cm healed 
longitudinal lateral surgical scar and a pinpoint area of 
serosanguineous drainage approximately 15-cm from the distal 
end.  He also had a monofilament nylon suture protruding 
through this, which the examiner removed.  His ranges of 
motion, expressed as left/right for the hip, were flexion 
110/120, extension 0/10, abduction 5/40, external rotation 
30/50 and internal rotation 10/20.  The knees' ranges of 
motion were from zero to 95 degrees on the left and from zero 
to 135 degrees on the right.  Quadriceps power on the left 
was four over five, compared with five over five on the 
right.  Motor function was five over five in all groups of 
both lower extremities and light touch was grossly intact.

X-rays showed a well-healed, left femoral shaft fracture with 
some radiolucency in the middle and some evidence of chronic 
bony destruction consistent with chronic osteomyelitis.  
There was also exuberant callous formation, heterotopic 
ossification cephalad and medial to the greater trochanter 
consistent with the rod entry point and well-preserved joint 
spaces in both the hip and the knee.  The diagnoses:  Healed 
left femur fracture.  Osteomyelitis secondary to femur 
fracture.  Heterotopic ossification around the left hip 
limiting motion.  No evidence of arthritis at the hip or the 
knee.  Fibrosis of the quadriceps and extensor mechanism on 
the left knee causing limitation of motion as well as 
quadriceps atrophy causing weakness.  All of these findings 
are related to his osteomyelitis.  Precise quantification of 
limb length discrepancy is deferred to measurements by 
radiology on scanography x-rays ordered as part of this 
evaluation.  His current functional impairment is moderate 
for any physically demanding activities, but he is quite 
capable of general sedentary activities.

According to the report of the April 1998 VA orthopedic 
examination, the veteran again made reference to his 
inservice fracture of the left femur, to the onset of 
osteomyelitis shortly thereafter and to the fact that he had 
also undergone multiple irrigation and debridement 
procedures, the most recent one having been in 1989.  He also 
said that, several years after that, he "drained 
spontaneously," that a suture came to the surface the year 
prior to this examination and was removed and that, 
subsequent to that, the wound finally closed up.  He stated 
that currently he was not on any antibiotics and took no 
medications, that his biggest complaint was stiffness around 
the left thigh and hip, as well as pain, with crepitus, in 
the left knee, that he currently took over-the-counter 
nonsteroidal anti-inflammatory medications, with no benefit, 
and that he had a sedentary job.

On examination, the veteran had a slight left antalgic gait, 
with shortening of stance pace.  He had well-healed surgical 
scars over the left hip and thigh, with the oblique scar 
being on the left buttock and measuring approximately 13-cm 
in length, the long lateral longitudinal scar being on the 
left thigh and measuring 38-cm in length and the third scar 
being an indented posterior scar on the left thigh and 
measuring approximately 10-cm in length.  The left and right 
knees' ranges of motion were 0-120 and 0-135, respectively, 
and there was moderate patella-femoral crepitus through the 
full arch of motion on the left.  The left knee had a trace 
effusion, but was stable to anterior/posterior and 
varus/valgus stress testing at 0 and 30 degrees.  There was a 
1-cm leg length discrepancy, when the legs were measured from 
the anterior superior iliac spine (ASIS) to the medial 
malleolus.  X-Rays showed moderate mottling and irregularity 
of the left femoral shaft consistent with an old healed 
fracture and osteomyelitis.  The diagnoses were:  Left femur 
fracture.  Secondary osteomyelitis of the left femur which 
resulted from the service connected injury.  Scarring on the 
left quadriceps with loss of knee flexion secondary to 
fracture and inflammation from the osteomyelitis.  Very 
minimal degenerative arthritis of the left knee secondary to 
patella-femoral malalignment caused by the quadriceps 
scarring as well as post-traumatic effect on the knee from 
the femur fracture.  Mild trochanteric bursitis and scarring 
with pain on the left buttock and hip region secondary to the 
medullary rod insertion and removal as well as inflammation 
and scarring from the osteomyelitis, all of which are related 
to the service connected fracture.  His functional impairment 
is mild to moderate.  His limb length discrepancy is of no 
clinical significance.

A July 1998 addendum to the report of April 1998 was prepared 
pursuant to an RO's specific request that the examiner 
address the question of whether the service-connected 
osteomyelitis is currently productive of constitutional 
symptoms, in addition to frequent episodes.  The addendum 
subscriber noted that the laboratory test results were all 
within normal limits, indicating that the veteran was "NOT 
anemic" and suggesting a normal liver function.  He further 
noted that neither of the figures obtained was an actual 
"symptom," to begin with, and that "no other 
constitutional symptoms were identified."

Legal analysis:

The veteran's representative argues that the evidence of 
record supports ratings higher than those in effect for both 
the service-connected residuals of a left femur fracture and 
the left knee disability, and also supports assignment of a 
separate rating for the scars on the left thigh/hip area.  
She asserts that the veteran is entitled to "service 
connection for a left hip condition associated with the 
residuals of the left femur fracture and consequent 
osteomyelitis."

The veteran's representative further argues that the medical 
examinations conducted pursuant to the Board's remand of 
March 1997 were "inadequate for consideration of the 
functional impairment due to [the veteran's service-
connected] disabilities."  She suggests that the case be 
again remanded for the veteran to undergo yet another medical 
examination that focuses on the functional impairment due to 
pain and the criteria set forth in 38 C.F.R. § 4.40 (1999), 
as well as a social and industrial survey "to determine the 
impact of the service-connected disabilities on the veteran's 
ability to work and to carry out other activities of daily 
living."
On careful review of all the evidence of record, it is the 
Board's opinion that the medical evidence is sufficient for 
rating purposes, as it provides a clear picture of the 
current severity of the service-connected disability, 
including any functional impairment due to pain and the 
impact on the veteran's industrial capabilities.

Regarding the impact of the service-connected disability on 
the veteran's industrial capabilities, the Board must hereby 
further note that the degrees of disability specified in the 
applicable regulations that are to be discussed in the body 
of this decision are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999). 

The development requested in the remand of March 1997 has 
been fully accomplished and the case is now back for 
appellate review.

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of his 
claim is satisfied.  ( Note specifically the examinations in 
1997 and 1998).

Regarding the rating of left knee disability, the Board notes 
that arthritis is rated based on limitation of motion.  A 
rating exceeding the currently-assigned 10 percent is not 
warranted for the left knee because none of the schedular 
criteria required for the next higher rating are met.

Regarding the rating for chronic osteomyelitis, the record 
reveals that, at least as of May 1989, there has been 
evidence of sequestrum, warranting the current 30 percent 
rating.  A rating in excess of 30 percent is not warranted 
because the schedular criteria for the next higher, 60 
percent, rating are not met.  In particular, it is not shown 
that the osteomyelitis is manifested by frequent episodes or 
constitutional symptoms.
The Board does find that there is additional functional 
impairment of the veteran's left hip/thigh area, essentially 
in the form of limitation of the motion of the left thigh on 
several planes, particularly when abducting the left thigh, 
attributed to trochanteric bursitis and scarring, which is 
separate and distinct disability from the osteomyelitis and 
the left knee impairment.  This means, that a separate rating 
may be assigned for hip impairment without violating VA's 
prohibition against pyramiding.  38 C.F.R. § 4.14.  

Bursitis is rated under Diagnostic Code 5019, and scars are 
rated under Codes 7804 and 7805 of the Schedule.  Limitation 
of motion/function is a factor for consideration under both 
Code 5019 and Code 7805.  Hence, consideration must be given 
to separate ratings under Diagnostic Codes 5251 through 5255.  
The Board finds that a 20 percent rating is warranted under 
Diagnostic Code 5253 based on limitation of the abduction of 
the thigh, which is shown to be to only five degrees.  A 
higher rating is not warranted because there is no evidence 
of a greater degree of limitation of motion/function.  

The Board has taken into consideration  all the medical data 
descriptive of the functional impairment due to pain, 
weakness, etc., arising from the service-connected residuals 
of a left femur fracture.  The ratings found proper by this 
decision properly account for such factors.

A separate rating for scars is not warranted, because it is 
not shown that they are tender or painful (Code 7804) or that 
they cause any impairment of function which is not already 
recognized by the other ratings assigned (Code 7805).  See 
38 C.F.R. § 4.14.  

In view of the above, the Board concludes that the service-
connected residuals of a left femur fracture warrant a 
combined schedular rating of 50 percent, but no higher, based 
on a 30 percent rating for chronic osteomyelitis, a 20 
percent rating for impairment of the left hip/thigh area, and 
a 10 percent rating for arthritis of the left knee.

ORDER

A combined rating of 50 percent based on a 30 percent rating 
for osteomyelitis, a 20 percent rating for left hip/thigh 
impairment, and a 10 percent rating for arthritis of the 
knee, is granted, subject to the regulations governing 
payment of monetary awards.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

